In an action to recover damages for personal injuries, the plaintiff appeals from an order of the *572Supreme Court, Kings County (Bruno, J.), dated August 10, 2001, which denied her motion for leave to serve a late notice of claim and granted the cross motion of the defendant to dismiss the complaint.
Ordered that the order is reversed, without costs or disbursements, the motion is granted, and the cross motion is denied.
Under the circumstances of this case, the Supreme Court should have granted the plaintiff’s motion for leave to serve a late notice of claim and denied the defendant’s cross motion to dismiss the complaint. Ritter, J.P., Florio, Goldstein, Luciano and Cozier, JJ., concur.